UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SCOTT'S LIQUID GOLD-INC. (Exact name of registrant as specified in its charter) COLORADO 84-0920811 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4880 Havana Street, Suite 400 Denver, Colorado 80239 (Address of Principal Executive Offices, including Zip Code) 2 (Full title of the plan) Barry J. Levine Chief Financial Officer, Chief Operating Officer and Treasurer Scott's Liquid Gold-Inc. 4880 Havana Street, Suite 400 Denver, Colorado 80239 (Name and address of agent for service) (303) 373-4860 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller Reporting Company x CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to beRegistered (1) Proposed MaximumOfferingPrice Per Share (2) Proposed MaximumAggregate OfferingPrice Amount ofRegistrationFee Common Stock, par value $0.10 per share, to be issued under the above-captioned plan Pursuant to Rule 416 of the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement shall be deemed to cover an indeterminate number of additional shares of Common Stock of the Registrant as may be offered or issued to prevent dilution as a result of stock splits, stock dividends or similar transactions. This estimate is made pursuant to Rule 457 under the Securities Act, solely for purposes of calculating the registration fee, on the basis of the last reported sale price ($1.18) of the Registrant’s Common Stock as reported on the OTC Bulletin Board on June 24, 2015. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item1. Plan Information. * Item2. Registrant Information and Employee Plan Annual Information. * *The documents containing the information specified in Items 1 and2 will be sent or given to participants as specified by Rule428 under the Securities Act. In accordance with the rules and regulations of the Securities and Exchange Commission (the “Commission”) and the instructions to Form S-8, such documents are not being filed with the Commission either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule424 under the Securities Act. Part ii INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference The following documents, which were filed by Scott’s Liquid Gold-Inc. (the “Registrant”) with the Commission, are incorporated herein by reference: · Annual Report on Form 10-K for the fiscal year ended December 31, 2014, filed with the Commission on March 30, 2015; · Definitive Proxy Statement for the Registrant’s annual meeting of shareholders held on June 4, 2015, filed with the Commission on April 27, 2015; · Quarterly Report on Form 10-Q for the quarter ended March 31, 2015, filed with the Commission on May 14, 2015; · Current Report on Form 8-K filed on June 9, 2015; and · The description of the Registrant’s Common Stock contained in the Registrant’s (i) Registration Statement on Form 8-A filed with the Commission on November 5, 1999 under Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”); and (ii) Registration Statement on Form 8-A filed with the Commission on February 22, 2001 under Section 12(g) of the Exchange Act and supplemented by the Registration Statements on Form 8-A/A filed with the Commission on February 22, 2011 and January 10, 2012, respectively. All documents subsequently filed by the Registrant pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act after the date of this Registration Statement, and prior to the filing of a post-effective amendment which indicates that all securities offered hereby have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference herein and to be a part of this Registration Statement from the date of the filing of such documents. The Registrant is not, however, incorporating by reference any documents or portions thereof, whether specifically listed above or filed in the future, that are not deemed “filed” with the Commission or any information furnished pursuant to Items 2.02 or 7.01 of Form 8-K or certain exhibits furnished pursuant to Item9.01 of Form 8-K.
